Title: From George Washington to Nathanael Greene, 26 October 1783
From: Washington, George
To: Greene, Nathanael


                        
                            dear Sir
                             26 Octr 83
                        
                        It gives me infinite satisfaction to transmit you the inclosed Copy of a Resolve of Congress of the 18 Inst.
                            which was put into my hands yesterday.
                        Perfectly coinciding with the sentiments which Congress have expressed on this occasion I shall feel the
                            greatest pleasure in complying with their Resolve—but I must request you to inform me where the pieces of ordnance are to
                            be found and to what place you would wish to have them sent. I am Dr Sir.
                        
                            P.S. I have reced your Letter with the names of several Officers who wish to remain in Service on a
                                Peace Establishmt. I shall take pleasure in mentioning them whenever such an Establishmt takes
                                place at present it hangs in suspense.
                        

                    